--------------------------------------------------------------------------------

Exhibit 10.1
 
COMMERCIAL LEASE AGREEMENT


THIS LEASE AGREEMENT (sometimes “Lease” and/or “Lease Agreement”), made and
entered into by and between 321 Wilson Drive, L.L.C., a Missouri limited
liability company or its assigns, hereinafter referred to as “Landlord”, and
Continental Commercial Products, LLC, a Delaware Limited Liability Company
authorized to do business in the State of Missouri, hereinafter referred to as
“Tenant”  effective the 25th day of March, 2015.


WITNESSETH:



1. Premises and Term.




a. Demised Premises. In consideration of the obligation of Tenant to pay rent as
herein provided, and in consideration of the other terms, provisions and
covenants thereof, Landlord at Landlord’s expense hereby leases to Tenant the
premises containing approximately 18 acres of land and 534,000 square feet of
warehouse space located at 321 Wilson Drive, Jefferson City, Missouri  65109, as
more particularly identified on Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights, privileges,
easements, appurtenances, and immunities belonging to or in any way pertaining
to the premises and together with other improvements situated upon said land and
premises (said land and premises and improvements hereinafter referred to as the
“Demised Premises”).




b. Reserved Parking for Tenant.  Tenant shall have 120 reserved parking spaces
for its employees, agents and invitees in such locations as are identified on
Exhibit A.  Landlord shall not be liable or responsible for any loss, damage or
destruction to vehicles or personal property contained therein which are parked
in the parking areas, nor will Landlord be responsible for injury to Tenant or
any employee or business invitee or Tenant using said parking areas, except as
arises from Landlord’s negligence or misconduct.




c. Landlord’s Offices, Reserved Parking, and Building Manager.  Landlord’s
current office space located within the Demised Premises are hereby reserved for
the Landlord and specifically excluded from this Lease.  As such, Landlord shall
have all control over and rights to continue to access said offices 24/7 365
days a week with full ingress and egress and reserved parking rights for its
office staff.  Landlord’s reserved parking spaces are in the location identified
on Exhibit A.  Furthermore, Landlord’s property manager shall have access to the
Demised Premises at all times in order to perform his property management
duties; provided, however, that Landlord’s property manager’s performance of his
property management duties shall not interfere with Tenant’s quiet enjoyment of
the Demised Premises and business operations generally at the Demised Premises.




d. “As Is” Condition.  TENANT AGREES THAT IT IS TAKING THE DEMISED PREMISES "AS
IS, WHERE IS" AND "WITH ALL FAULTS," AND, EXCEPT AS SPECIFICALLY PROVIDED IN
THIS LEASE, LANDLORD EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS, WARRANTIES
OR GUARANTIES, OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED CONCERNING THE
PROPERTY INCLUDING WITHOUT LIMITATION WARRANTY OF MERCHANTABILITY AND
HABITABILITY.

 
1

--------------------------------------------------------------------------------

e. Tenant Improvements.  Tenant shall be solely responsible for all Tenant
Improvements and costs associated therewith; provided, however, that Tenant
shall have the right to a certain Tenant Improvement Allowance (as defined
below).  No improvements, alterations, modifications, decorations, additions and
improvements (“Tenant Improvements”) (distinguished from trade fixtures and
personal property) shall be made by Tenant without Landlord’s prior approval
which approval shall not be unreasonably withheld or delayed.  Notwithstanding
the foregoing to the contrary, throughout the initial term and any renewal
terms, Tenant shall have the right to make non-structural alterations to the
Premises under $50,000.00 without any consent from Landlord.  All alterations,
additions, and improvements will be accomplished in a good and workmanlike
manner, in conformity with all applicable laws and regulations.




f. Tenant Improvement Allowance.  Notwithstanding any other provision of this
Lease to the contrary, Landlord shall provide Tenant with a Tenant Improvement
Allowance up to $534,000 (the “Tenant Improvement Allowance”), and Landlord’s
reimbursement payments hereunder shall not be unreasonably withheld or delayed. 
Upon Tenant making an approved Tenant Improvement, with said approval not to be
unreasonably withheld, Tenant shall submit the actual invoice applicable to the
Tenant Improvement.  So long as Tenant has not exceeded the Tenant Improvement
Allowance, Landlord shall pay the invoice directly to the applicable vendor
within the time period set forth for payment within said invoice along with any
penalties, fees or assessments in connection with late payments thereof.  In the
event that Tenant makes Tenant Improvements which costs exceed the Tenant
Improvement Allowance, Tenant will be solely responsible for paying any such
excess costs.    Notwithstanding anything to the contrary, in the event that
Tenant’s improvements, alterations, operations or activities at or in the
Demised Premises requires that the sprinkler system in the Demised Premises be
changed, modified, or reconfigured, then any such changes, modifications, and
reconfigurations and all costs applicable thereto shall be the sole cost and
expense of Tenant and Tenant may not use the Tenant Improvement Allowance to pay
for them.




g. Term.  Tenant agrees that the provisions and terms of this Lease Agreement
are effective and binding the date first written above and that, subject only to
the right to terminate this Lease Agreement early pursuant to Subsection j. of
this Section 1. of this Lease, Tenant agrees  to lease the Demised Premises from
the Landlord upon the terms and conditions of this Lease with the Lease rental
term commencing on August 1, 2015 (hereinafter referred to as “the Commencement
Date”) and ending July 31, 2026 (sometimes hereinafter referred to as “Lease
Term”) for a for a term of 132 months.




h. Renewal. Tenant shall have the right and option to renew the this Lease for
all or a portion of the Demised Premises for 2 renewal periods of 5 years each
on the terms and conditions hereof provided that Tenant is not then in default
hereunder and provided that Tenant notifies Landlord in writing at least one
hundred eighty days (180) prior to the expiration of the then current term.  The
renewal period shall be referred to as an "Extended Term".  The terms and
conditions of any Extended Term shall be the same as those of the original Lease
Term except that rent shall be as set forth in Section 2 below.

 
2

--------------------------------------------------------------------------------

i. Early Access.  Tenant will be granted access to the Demised Premises upon the
execution of this Lease to allow for installation and processing of its
equipment, tenant improvements, and limited production work to be done by
Tenant’s employees; provided, however, that Tenant delivers to Landlord a
reasonably acceptable Certificate of Insurance and has waived its right to
cancel the Lease as provided below in Subsection j. of this Section 1. 
Notwithstanding the foregoing to the contrary, Tenant will not have access to
the 70,000 square feet of high bay space as well as the 15,000 square feet where
Landlord’s equipment is currently located.  Said 70,000 and 15,000 square feet
areas shall be made available to Tenant on August 1st, 2015.

 

j. Intentionally omitted

 

k. Landlord Incentive Payment.  Landlord shall pay Tenant $1,700,000 in
certified funds or other cash equivalent on or before March 15, 2015 (the
“Incentive Payment”).  In the event that Landlord fails to make the Incentive
Payment in full on or before five (5) days after the aforesaid date, then Tenant
shall have the option, in its sole discretion to terminate this Lease in which
event, Landlord shall pay tenant immediately (and in no event later than five
(5) days after the date of Tenant’s demand) an amount equal to actual damages
caused by Landlord’s failure to make such payment.

 

2. Upon Landlord’s payment of the Incentive Payment, Tenant shall pay Landlord
initial rent in the amount of $10,908.33 per month on the last day of each month
thereafter beginning on March 31, 2015 (which first payment shall be prorated)
until January 1, 2016 (“Initial Rent”). Thereafter rent shall be paid in advance
on or before the first day of each month during the Lease term except that the
rental payment for any fractional calendar month at the commencement or end of
the lease period shall be prorated.  Except as otherwise provided herein,
Tenant’s covenant to pay rent shall be independent of every other covenant set
forth in this Lease, and Tenant shall have no right of deduction or set-off
whatever.  Monthly Rent for the term of the Lease shall be paid in the following
amounts:





3

--------------------------------------------------------------------------------

Lease Dates Beginning August 1, 2015
 
Lease Rate/PSF
   
Monthly Rate
 
Months 1-5
 
Abated (except Initial Rent as provided above)
   
$0 except Initial Rent of $10,908.33 as provided above.
 
Months 6- 48
 
$
3.11
   
$
138,395
 
Months 49 – 72
 
$
3.21
   
$
142,845
 
Months 73 – 96
 
$
3.31
   
$
147,295
 
Months 97 – 121
 
$
3.41
   
$
151,745
 
Months 122 – 132
 
$
3.51
   
$
156,195
 




a. Upon Tenant renewing this Lease, if Landlord and Tenant cannot agree to the
rental amount at least 30 days prior to the beginning of the Extended Term, then
the rental for the next Extended Term shall be the then fair market rental rate
for property and leases comparable to the Premises and this Lease as determined
by one Real Estate Appraiser selected by Landlord and one Real Estate Appraiser
selected by Tenant.  The fair market rental rate shall be that rate selected by
the two Appraisers selected by the parties.  If said two Appraisers cannot agree
upon a fair market rental rate, then a third Real Estate Appraiser shall be
selected by the other two Appraisers and the average of the three Appraisers
shall be the fair market rental rate for the Premises. Landlord and Tenant shall
equally share the cost of said appraisals.






3. Delinquent Payment.   In the event Tenant fails to pay any installment of
rent or any other payment due hereunder as and when such payment is due, Tenant
shall pay to Landlord on demand a late charge in an amount equal to the lesser
of twelve percent (12%) or the maximum lawful rate of interest for any such
payment, with all such late payments bearing interest daily from the date
payment is due until, and including, the date payment is made; provided,
however, that the aforesaid interest shall not begin to accrue unless and until
payment is not received by Landlord within ten (10) days after the due date. 
Upon the second occurrence of Tenant’s failure to pay such amount within ten
(10) days after demand therefor shall be an event of default hereunder.  The
provision for such late charge shall be in addition to all of Landlord's other
remedies and shall not be construed as liquidated damage or as limiting
Landlord's remedies in any manner.

 
4

--------------------------------------------------------------------------------

4. Security Deposit.  Tenant shall also pay to Landlord concurrently with the
execution of this Lease the sum of $142, 845 to be retained by Landlord as
security ("Deposit") for the faithful performance by Tenant of all of the
provisions, conditions, and covenants of this Lease.  At no time during the Term
shall Tenant construe the Deposit to be rent or elect to apply the same to any
other sums due and payable by Tenant hereunder.  In the event of a default of
any kind or nature by Tenant under this Lease, Landlord may elect to retain the
applicable portion of the Deposit to offset the same against the actual loss or
damage sustained, or expend so much thereof as may be necessary to cure any such
default, but the liability of Tenant shall only be discharged proportionately
should the Deposit be insufficient to satisfy the debts due or damages incurred
by Landlord.  If at any time during the term Landlord should use the Deposit as
aforementioned, then Tenant agrees to promptly replace the sum expended upon
demand by Landlord.   Nothing contained in this Article shall require or be
deemed to require Landlord to resort to the Deposit prior to exhausting any and
all other rights and remedies available against Tenant nor shall anything
contained herein be construed to deprive Landlord of any other remedy, whether
at law, in equity, or reserved under this Lease should Landlord resort to the
Deposit pursuant to this Section. Landlord shall not pay Tenant any interest on
the Deposit nor be required to maintain the same separately from other funds of
Landlord. Landlord shall return the Deposit or so much to Tenant thereof as has
not heretofore been applied by Landlord for the purposes stated herein, without
interest or other increment, upon Landlord’s determination that upon expiration
of the Lease Tenant has complied with all terms of this Lease, without default
of any nature whatsoever.




5. Use.  The Demised Premises shall be used and occupied by Tenant for
manufacturing and warehouse space and for any other lawful purpose approved by
Landlord.  Tenant shall not use or occupy nor permit the Demised Premises or any
part thereof to be used or occupied, nor permit anything to be done in or on the
Demised Premises, in a manner that will in any way violate any certificate of
occupancy affecting the Demised Premises or the building or which will cause or
be likely to cause structural damage to the building or any part thereof, or
which will constitute a public or private nuisance, and shall not use or occupy
or permit the Demised Premises to be used or occupied in any manner that will
violate any existing laws or regulations of any governmental authority.  Tenant
covenants and agrees with Landlord to obey such rules and regulations for the
use and operation of the Demised Premises and building as may be designated by
Landlord, provided that such rules and regulations shall apply uniformly to all
of the tenants of the building.  Tenant’s stock in trade and fixtures in the
Demised Premises shall be at the sole risk of Tenant, unless otherwise provided
in this Lease.

 
5

--------------------------------------------------------------------------------

6. Taxes.




a. Landlord agrees to pay all real estate taxes applicable to the Demised
Premises.  Notwithstanding the foregoing to the contrary, in the event that any
real estate taxes applicable to the Demised Premises are not abated by the City
of Jefferson and/or the County of Cole (the “Local Authorities”) due to Tenant’s
failure to comply with its agreement with the Local Authorities to provide the
number of the new jobs promised by Tenant, at least but not more than 150, then
Tenant shall be responsible for paying any such real estate taxes that are not
abated and result from Tenant’s failure to meet in a proportionate amount that
is equal to the  number of jobs to which Tenant falls short as compared to 150. 
For example, if Tenant only provides 100 jobs then Tenant shall be responsible
for 33.33% of the total real estate taxes applicable to the Demised Premises had
none of it been abated (50/100=33.33%).   Landlord shall reasonably cooperate
with Tenant’s application for and ongoing efforts to obtain and maintain the
aforesaid agreement with the Local Authorities.




b. To the extent that Personal Property Taxes are not abated by the Local
Authorities for the benefit of Tenant, Tenant agrees to pay all personal
property taxes applicable to any and all of its Trade Fixtures, equipment and
personal property.  Landlord shall reasonably cooperate with Tenant’s
application for and ongoing efforts to obtain and maintain any such abatements
from the Local Authorities.




7. Utilities.  Beginning June 1, 2015, Tenant shall have all utilities accounts
put in its name. Thereafter, during the Lease Term, Tenant shall pay for all
water, gas, heat, light, power, trash, electricity, telephone services, and all
other utilities, including, but not limited to, sewer use charges, used on or
from the Demised Premises, together with any taxes, penalties, surcharges or the
like pertaining thereto and any maintenance charges for utilities and shall
furnish all electric light bulbs and tubes.  Landlord shall in no event be
liable for any interruption or failure of utility services on the Demised
Premises and Tenant shall release and hold harmless Landlord from any liability
arising from any such interruption.

 

8. Initial Condition and Compliance Requirements; Landlord’s Repairs.




a. All electrical (including all substations and transfer switches), mechanical,
HVAC, water chillers,  water systems, process pipe, and corresponding equipment
existing in the Demised Premises are intact and shall be in good working order
upon the Landlord providing access to the Demised Premises to the Tenant. 
Landlord shall deliver all building systems in good repair and good working
order.  Landlord shall provide Tenant with written certification from a
qualified contractor that all building systems and equipment including HVAC and
dock equipment have been properly maintained and are in good working order.




b. Landlord shall deliver the Demised Premises in full compliance with all
applicable building regulations and codes for restrooms, use, zoning, fire life
safety, racking system codes, rated corridors and exiting requirements which are
in effect, including but not limited to, ADA and seismic codes. Landlord shall
thereafter be responsible for any future compliance with regulations and codes
as described above to the extent any such compliance work is required outside of
the Demised Premises.

 
6

--------------------------------------------------------------------------------

c. Landlord, at its sole cost and expense, shall keep, maintain, repair and
replace, if necessary, the foundation, floor slabs, exterior walls, roof
structure and membrane, the exterior parking areas of the Premises and the
electrical, gas, and plumbing systems (including the existing switch gear and
transformers within the Demised Premises).




d. Notwithstanding the foregoing to the contrary, since Tenant took the Demised
Premises "As Is" and is responsible for determining what Tenant Improvements it
desires to make (as approved by Landlord pursuant to Subsection e. of Section
1.), Landlord shall not be responsible for maintaining, repairing, or replacing
any of said aspects of the Demised Premises to a condition that is better than
the condition said aspects are in after Tenant has completed its Tenant
Improvements.  Notwithstanding the foregoing to the contrary, in the event that
it is determined prior to December 31, 2105 that any of the Certifications or
representations referenced above in Subsections a. and b. of this Section 8 are
determined to be inaccurate, then Landlord shall be responsible for putting the
applicable aspects of the Demised Premises in Certified or represented
condition.




e. Landlord shall be responsible for all lawn care, landscaping and snow removal
at its sole cost.




f. Upon written demand by Tenant to Landlord that repairs under this Section 8
are necessary, Landlord shall use its best efforts to make repairs with all
reasonable diligence as the circumstances may require.  Notwithstanding the
foregoing, nothing herein shall relieve Landlord of its obligation to make
necessary repairs to the building that it becomes aware of and for which it is
responsible for hereunder whether or not notified of the need of such repair by
Tenant.  Landlord’s liability with respect to any defects, repairs or
maintenance for which Landlord is responsible under any of the provisions of
this Lease shall be limited to the cost of such repairs or maintenance or the
curing of such defect.  Landlord shall not be liable for any damage or injury to
the person, business (or any loss of income therefrom), goods, wares,
merchandise or other property of Tenant, Tenant’s employees, invitees, customers
or any other person in the Demised Premises.  In the event Landlord does not
commence repairs that are Landlord’s responsibility hereunder within five (5)
days of being notified in writing of the necessity for the same, Tenant may
undertake said repairs, the cost of which shall be paid by Landlord, and if not
so paid immediately (and in no event later than forty-five (45) days after
Tenant’s demand therefor), Tenant may offset such against any rent payments due
or to be come due hereunder.




g. Subject to Section 9(f) below, Landlord represents, warrants and covenants
that the Leased Premises complies with all applicable statutes, ordinances,
rules, regulations, orders and requirements, and that it is and shall remain at
all times in full compliance with all applicable building and zoning codes. 
Landlord further warrants that there are no conditions on the Leased Premises
which would constitute a violation of any applicable federal, state or local
environmental law, rule regulation or code, nor which would, under any existing
federal, state or local environmental laws, rules, regulations, or codes, or
require any remediation or cleanup.  Landlord agrees to indemnify and hold
Tenant harmless for any such violations or deficiencies and shall further hold
harmless and indemnify Tenant for any environmental liability arising from any
condition of the Premises existing on the date this Lease Agreement is executed
(but specifically excluding any environmental liability arising due to the
Tenant’s Use of the Demised Premises), including, but not limited to:





7

--------------------------------------------------------------------------------

i. indemnification for all costs, if any, incurred in curing, correcting,
cleaning up or otherwise eliminating any environmental contamination of the
Leased Premises;




ii. indemnification for any and all liability under the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et. seq.. and/or the applicable state statute or regulation; and

 

iii. indemnification for any and all liability, including fines and penalties,
incurred under any other federal or state environmental statute.



Landlord's liability under this Subsection d. shall extend to and include all
costs, expenses and reasonable attorneys' fees incurred or sustained by Tenant
in making any investigation on account of any such claim, demand, loss,
liability, cost, charge, suit, order judgment or adjudication, in prosecuting or
defending any action brought in connection therewith, in obtaining or seeking to
obtain a release therefrom and in enforcing any of the agreements herein
contained.  Notwithstanding anything to the contrary in this Lease Agreement,
all Landlord environmental liabilities are subject to Section 9(f) below.
 

9. Tenant’s Repairs.

 

a.  Tenant shall repair and pay for any damage of the building containing the
Demised Premises caused by Tenant, or Tenant’s employees, agents, servants,
invitees or guests, or caused by Tenant’s default hereunder.




b. Tenant shall at its own cost and expense keep and maintain all parts of the
Demised Premises (except those for which Landlord is expressly responsible under
the terms of this Lease), including but not limited to all equipment and
fixtures located therein or thereon, in good condition, promptly making all
necessary repairs and replacements.

 
8

--------------------------------------------------------------------------------

c. Upon Landlord meeting its responsibilities pursuant to Section 8, Subsection
a., Tenant shall thereafter provide all service, maintenance and repair
(“Service”) (except as otherwise provided below with respect to Landlord’s
replacement obligations) to all garage doors, mechanical systems and equipment,
heating, ventilating and air conditioning equipment, water chillers,  water
systems, process pipes, and corresponding equipment existing (the “Mechanical
and HVAC”) servicing the Demised Premises.  Tenant is required to Service the
Mechanical and HVAC (including the chillers) as necessary to keep it in good
repair and properly maintained.  The Service work shall be performed by
reputable contractors who shall be approved by Landlord which approval shall not
be unreasonably withheld.  A record of the Service shall be maintained by the
Tenant and provided to Landlord upon Landlord’s request. Tenant shall be solely
responsible for all Service labor and material costs.  Notwithstanding the
foregoing to the contrary, in the event the Mechanical and HVAC needs to be
totally replaced (and such replacement is not the result of the negligence or
misuse of Tenant, its employees, agents, customers or invitees, or the failure
of Tenant to maintain the Mechanical and HVAC equipment as set forth above),
then Landlord shall replace such Mechanical and HVAC equipment at its sole cost
and expense.  Notwithstanding the foregoing to the contrary, Landlord shall not
be responsible for replacing any of the garage doors of the Demised Premises.




d. Tenant shall not damage any demising wall or disturb the integrity and
support provided by any demising wall and shall, at its sole cost and expense,
promptly repair any damage or injury to any demising wall caused by Tenant or
its employees, agents, servants, invitees or guests.




e. Except as otherwise provided herein, before undertaking repairs to the
Demised Premises (other than minor interior non-structural and emergency
repairs), Tenant shall first obtain Landlord’s approval of the plans and
specifications, and Landlord’s approval shall not be unreasonably withheld.




f. Tenant represents, warrants, and covenants that in the operation of its
business in the Premises that it shall comply with all applicable statutes,
ordinances, rules, regulations, orders and requirements, and that said business
shall be in full compliance with all applicable building and zoning codes. 
Tenant further warrants that it will not create any conditions on the Premises
or operate its business at the Premises which would constitute a violation of
any applicable federal, state or local environmental law, rule regulation or
code, nor which would, under any existing federal, state or local environmental
laws, rules, regulations, or codes, or require any remediation or cleanup. 
Notwithstanding anything to the contrary, Tenant agrees to indemnify and hold
Landlord harmless for any such violations or deficiencies and shall further hold
harmless and indemnify Landlord for any environmental liability arising from
any  condition of the Premises, including, but not limited to:

 
9

--------------------------------------------------------------------------------

i. indemnification for all costs, if any, incurred by Landlord in curing,
correcting, cleaning up or otherwise eliminating any environmental contamination
of the Premises;

 

ii. indemnification for any and all liability of Landlord under the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 et. seq.. and/or the applicable state statute or regulation; and

 

iii. indemnification for any and all liability, including fines and penalties,
incurred under any other federal or state environmental statute.



Tenant's liability under this Subsection f. shall extend to and include all
costs, expenses and reasonable attorneys' fees incurred or sustained by Landlord
in making any investigation on account of any such claim, demand, loss,
liability, cost, charge, suit, order judgment or adjudication, in prosecuting or
defending any action brought in connection therewith, in obtaining or seeking to
obtain a release therefrom and in enforcing any of the agreements herein
contained. Upon expiration or termination of the lease, to ensure that Tenant
has complied with the provisions of this Subsection f., Tenant shall have a
Phase I Environmental Inspection performed.  In the event that the Phase I
identifies the need for a Phase II Environmental Inspection, the Tenant shall
have a Phase II Inspection performed.  If the Phase I or the Phase II inspection
identifies any conditions that would be in violation of this Subsection f., then
Tenant shall remedy the condition as provided in this Subsection f. at its sole
cost and expense and shall further comply with all requirements of this
Subsection f. The Tenant shall not be responsible, nor shall a Phase II
inspection be required, for any matters shown on the “Baseline Phase I” dated
05/01/2014 conducted by Midwest Environmental Consultants and provided to the
Tenant by the Landlord on or near even date with the effective date of this
Lease. The parties further acknowledge and agree that the tenant, during the
course of its initial concrete work with respect to the Tenant Improvements,
will cause to be done an additional environmental inspection involving an
examination of the soil where the concrete is to be cut in connection with the
Tenant Improvements, and anything discovered during such inspection in violation
of Landlord’s representations and warranties under Section 8 of this Lease
Agreement shall be and remain the responsibility of the Landlord to remedy as
provided in said Section 8.
 

10. Signs.  Tenant shall have the right to install signs upon the premises, at
its own cost and expense, only when first approved by Landlord, which approval
shall not be unreasonably withheld, and subject to any applicable governmental
laws, ordinances, regulations and other requirements.  Tenant shall remove all
such signs upon termination of this Lease.  Such installations and removals
shall be made in such manner as to avoid injury or defacement of the building
and other improvements, and Tenant shall repair any injury or defacement,
including without limitation discoloration, caused by such installation and/or
removal.

 
10

--------------------------------------------------------------------------------

11. Leasehold Improvements; Removal and Restoration by Tenant; Structural and
System.  All leasehold improvements, alterations, modifications, decorations,
additions and improvements (distinguished from trade fixtures, equipment and
personal property) made by Tenant, or made by Landlord on Tenant’s behalf by
agreement under this Lease, shall be deemed a part of the Demised Premises, and
title thereto shall vest solely in Landlord without payment of any nature to
Tenant.  Upon the expiration or earlier termination hereof, Tenant may remove,
in a good and workmanlike manner, all of its trade fixtures, equipment and
personal property, and shall repair any damage caused by such removal.  All
trade fixtures, equipment and personal property not removed by Tenant upon the
expiration or termination of this Lease shall become the property of Landlord. 
Notwithstanding anything herein to the contrary, Tenant shall not be responsible
for removing anything other than its trade fixtures, equipment and personal
property; and, Landlord acknowledges and agrees that Tenant shall not be
responsible for the removal (or cost of removal) as to any structural or system
improvements to the Demised Premises.




12. Inspection.  Landlord and Landlord’s agents and representatives shall have
the right to enter and inspect the Demised Premises at any reasonable time
during business hours, for the purpose of ascertaining the condition of the
Demised Premises or in order to make such repairs as may be required or
permitted to be made by Landlord under the terms of this Lease; provided,
however, that any such inspections and repairs shall be conducted in accordance
with the terms otherwise provided herein and Landlord shall provide Tenant with
twenty-four (24) hours advance notice of any such inspections and repairs except
in the event of emergency.  During the period that is one (1) year prior to the
end of the term of this Lease or any Extended Term, unless Tenant has exercised
its option to renew this Lease, Landlord and Landlord’s agents and
representatives shall have the right to enter the Demised Premises at any
reasonable time during business hours with twenty-four (24) hours advance notice
for the purpose of showing the Demised Premises and shall have the right to
erect on the Demised Premises a suitable sign indicating the Demised Premises
are available.  Tenant shall give written notice to Landlord at least ninety
(90) days prior to vacating the Demised Premises and shall arrange to meet with
Landlord for a joint inspection of the Demised Premises prior to vacating.




13. Assignment and Subletting.  Tenant shall not voluntarily or by operation of
law assign, transfer, mortgage, sublet or otherwise transfer or encumber all or
any part of Tenant's interest in this Lease or in the Demised Premises, without
Landlord's prior written consent, which consent may not be unreasonably
withheld. Notwithstanding any assignment or subletting, Tenant shall at all
times remain directly, primarily and fully responsible and liable for the
payment of the rent herein specified and for compliance with all of its other
obligations under the terms, provisions and covenants of this Lease.  Upon the
occurrence of an event of default as hereinafter defined, if the Demised
Premises or any part hereof are then assigned or sublet, the Landlord, in
addition to any other remedies herein provided or provided by law, may at its
option collect directly from such assignee or sub-Tenant all rents becoming due
to Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant hereunder, and no such collection shall be construed
to constitute a novation or a release of Tenant from the further performance of
Tenant’s obligations hereunder.  Tenant shall have the right to assign or
sublease to any entities owned by, or affiliated with Tenant, without consent
from Landlord but with prior written notice.  As used in the prior sentence, the
term, “affiliate”, shall mean any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with the Tenant.  Any
such assignment to an owned entity or affiliated does not relieve Tenant of its
responsibility to remain directly, primarily and fully responsible and liable
for the payment of the rent herein specified and for compliance with all of its
other obligations under the terms, provisions and covenants of this Lease. 
Notwithstanding anything to the contrary in this Lease Agreement, Landlord
anticipates assigning this Lease Agreement and shall have the right to freely
assign this Lease Agreement without the prior consent of Tenant.

 
11

--------------------------------------------------------------------------------

14. Return of Demised Premises.  Upon the expiration or earlier termination of
this Lease, Tenant shall surrender and return the Demised Premises to Landlord
in substantially the same condition and cleanliness as when received at the
commencement of the Lease, except that any structural or system Tenant
Improvements may remain, at Tenant’s sole discretion, and not be subject to the
aforesaid restoration requirement as to the Demised Premises.  Tenant and
Landlord shall arrange a joint inspection of the Demised Premises with respect
to any obligation to be performed therein by Tenant including, without
limitation, the necessity of any repair, maintenance or restoration from damages
caused by the Tenant of the Demised Premises. Except as provided herein
regarding structural and system Tenant Improvements, Tenant shall remove all
alterations, additions or improvements made by Tenant within the Demised
Premises including, without limitation, all fixtures and trade fixtures,
regardless of how attached and all voice, video, data and other
telecommunications wiring, cabling and equipment installed by or on behalf of
Tenant in or about the Property. Notwithstanding the aforesaid, upon Landlord’s
written election, any such alterations, additions or improvements (other than
trade fixtures, equipment and piping) shall become the property of Landlord and
shall remain within the Demised Premises.  Tenant shall repair any damage to the
Demised Premises caused by the removal of Tenant’s improvements.  All such work
shall be performed in a good and workmanlike manner, using contractors and
materials approved by Landlord; and all such repairs and restoration shall be in
compliance with all Laws.  In the event Tenant fails to return the Demised
Premises to Landlord as aforesaid prior to the termination of this Lease, Tenant
shall be liable for the costs thereof, which liability shall survive the Term.




15. Holdover.  Upon the expiration or earlier termination of this Lease, Tenant
shall surrender the Demised Premises to Landlord, without notice or demand.  If
Tenant shall remain in possession of the Demised Premises after the termination
of this Lease and hold over for any reason without Landlord’s consent, Tenant
shall be deemed guilty of unlawful detainer; or, at Landlord's election, Tenant
shall be deemed a holdover tenant and shall pay to Landlord monthly Rent equal
to one hundred fifty percent (150%) of the total Rent payable hereunder during
the last month prior to any such holdover, as well as any other actual damages
incurred by Landlord as a result of such holdover.  Should any of Tenant's
property remain within the Demised Premises after the termination of this Lease,
it shall be deemed abandoned, and Landlord shall have the right to store or
dispose of such property at Tenant's cost and expense.




16. Indemnity of Landlord.  Landlord shall not be liable for any damage to the
Demised Premises or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Premises,
whether the injury is caused by or results from: (a) fire, steam, electricity,
water or rain; (b) the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
or any other cause; (c) conditions arising in or about the Demised Premises, or
from other sources or places.  Tenant shall defend, indemnify and hold harmless
Landlord from and against any and all claims arising from (i) Tenant's use of
the Demised Premises, or from the conduct of Tenant's business in or about the
Demised Premises; (ii) any breach or default in the performance of any
obligation on Tenant's part to be performed under the terms of this Lease; (iii)
the negligence of the Tenant, or any of Tenant's agents, contractors or
employees; (iv) against all costs, reasonable attorney's fees, expenses and
liabilities incurred in the defense of any such claim or any action or
proceedings brought thereon. In no event, however, shall Landlord be entitled to
indemnification under this Section if such claim arises from any breach or
default in the performance of any obligation on Landlord’s part to be performed
under the terms of this Lease, or arising from any negligence of the Landlord,
or any of Landlord’s agents, contractors or employees.





12

--------------------------------------------------------------------------------

17. Indemnity of Tenant.  Landlord shall defend, indemnify and hold harmless
Tenant from and against any and all claims arising from any breach or default in
the performance of any obligation on Landlord’s part to be performed under the
terms of this Lease, or arising from the negligence of the Landlord, or any of
Landlord’s agents, contractors or employees, and from and against all costs,
reasonable attorney’s fees, expenses and liabilities incurred in the defense of
any such claim or action or proceeding brought thereon.   In no event, however,
shall Tenant be entitled to indemnification under this Section if such claim
arises from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
negligence of the Tenant, or any of Tenant’s agents, contractors or employees.




18. Condemnation.  If the whole of the Demised Premises or any substantial
portion of the Property shall be taken for any public or quasi-public use under
any statute or by right of eminent domain or by purchase under threat of
condemnation (collectively, “Condemned”), this Lease shall automatically
terminate effective as of the taking date.  In the event only a portion of the
Demised Premises is Condemned, either party shall have the right to terminate
this Lease effective as of the taking date, provided the remaining portion of
the Demised Premises are untenantable for Tenant’s use and Landlord cannot find
alternate space reasonably satisfactory to Tenant within the Property to replace
that portion of the Demised Premises which is Condemned. In the event this Lease
is not terminated in full, then this Lease shall terminate on the taking date
only as to that portion of the Demised Premises so Condemned, and the Rent and
other charges payable by Tenant shall be reduced in proportion to that portion
of the Demised Premises which is Condemned. Landlord shall be entitled to the
entire Condemnation award for all realty and improvements. Tenant shall have no
right to claim or receive any award for any unexpired term of this Lease, or for
any unexercised renewal or expansion options; and Tenant shall only be entitled
to an award for Tenant's personal property, trade fixtures, Tenant Equipment and
Piping, and the unamortized portion of any improvements which were installed
with the Landlord’s approval within the Demised Premises by Tenant at Tenant’s
cost, provided Tenant independently petitions the Condemning authority for same,
and further provided any such award does not reduce or adversely affect
Landlord’s award.

 
13

--------------------------------------------------------------------------------

19. Insurance.  Tenant shall maintain in full force and effect throughout the
term of this Lease the following insurance policies:  (a) commercial general
liability insurance, on an occurrence basis, in amounts of not less than a per
occurrence limit of $2,000,000, with not less than a $3,000,000 general
aggregate applying to the Property, or such other amounts as Landlord (or
Landlord’s then current mortgage company) may from time to time reasonably
require, insuring Tenant, against all liability or injury to or death of
persons, or damage to property, arising from the use and/or occupancy of the
Demised Premises by Tenant or any of Tenant’s agents, employees, licensees,
invitees or contractors; (b) contractual liability insurance coverage sufficient
to cover Tenant’s indemnity obligations under Section 17 hereof; (c) special
form or all-risk property insurance covering the full value of all property
within the Demised Premises including, without limitation, Tenant’s equipment,
inventory, trade fixtures and supplies, all interior finish constructed by
either Landlord or Tenant within the Demised Premises, all alterations and
improvements made by or on behalf of Tenant within the Demised Premises, and all
property of any third persons placed or otherwise located within the Demised
Premises; (d) worker’s compensation insurance (to the extent required by law) in
statutory form and amounts containing a waiver of subrogation and endorsement
acceptable to Landlord; and (e) business interruption insurance, in such amounts
as will reimburse Tenant for 100% of all  direct and indirect loss of earnings
attributable to prevention of access to or use of the Demised Premises, or any
additional costs incurred in connection therewith.  All insurance deductibles
under Tenant’s insurance coverages shall be the sole responsibility of Tenant
without right of reimbursement from Landlord for any reason.  Tenant’s insurance
shall be primary and non-contributing with or in excess of any insurance
coverage carried by Landlord.  All policies of insurance shall contain a cross
liability endorsement and be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof.  Each policy of insurance shall insure Tenant,
and shall name Landlord, Landlord’s manager, Landlord’s lenders and their
respective affiliates as additional insureds, all as their respective interests
may appear.  Tenant acknowledges that Landlord makes no representations that the
aforesaid required insurance coverages and limits will necessarily be adequate
to protect Tenant and, except as otherwise specifically set forth in this Lease,
such coverage and limits shall not be deemed as a limitation on Tenant’s
liability under the indemnities granted to Landlord under this Lease.  Prior to
taking occupancy, Tenant shall furnish certificates of all insurance required
hereunder to be carried by Tenant, executed by a duly authorized representative
of each insurer, or such other evidence reasonably satisfactory to Landlord of
the maintenance of all insurance coverages required hereunder; and Tenant shall
provide written notice to Landlord within ten (10) days after Tenant’s receipt
of notice of cancellation or non-renewal.  All such insurance policies shall be
in a form, and issued by companies reasonably satisfactory to Landlord, and with
a Best’s rating of A-:VIII. Failure of Landlord to demand any insurance
certificate or other evidence with these insurance requirements, or failure of
Landlord to identify a deficiency from evidence that is provided by Tenant to
Landlord, shall not be construed as a waiver of Tenant’s obligation to maintain
such coverage.  For purposes of this Section, the term, “affiliate”, shall mean
any person or entity which directly or indirectly, controls, is controlled by,
or is under common control with the party in question.  Tenant shall not do any
act which may make void or voidable any insurance on the Demised Premises or
Property.  In the event Tenant fails to carry any of the above insurance, or
provide Landlord with evidence of the same, Tenant shall immediately be in
Default under this Lease and, in addition to all other rights and remedies
afforded Landlord herein, Landlord shall have the right to procure such
insurance on behalf and at the expense of Tenant.  Notwithstanding anything to
the contrary in this Lease, it is agreed that, except for Landlord’s right to
recover against any liability policies herein required to be carried by Tenant,
Landlord and Tenant hereby mutually waive any and all right of recovery against
one another, directly, by way of subrogation or otherwise, due to the negligence
of either party, their agents or employees, for real or personal property damage
occurring to the Demised Premises, the Property, or any personal property
located therein, or from loss of income (whether or not such insurance is
actually carried).  Each party shall have the affirmative duty to inform their
respective insurance carriers of this Section and the mutual waiver.

 
14

--------------------------------------------------------------------------------

20. This Lease is subject and subordinate to all mortgages, deeds of trust,
easements, right-of-ways, encumbrances, indentures, trustees agreements, ground
or master leases, or other conditions of survey or title, in place, of record,
on the effective date of this lease, as well as to any extensions, modifications
thereof or any finance or refinancing documents executed by permitted Landlord
assignees (collectively,  “Senior Rights”).  Notwithstanding the aforesaid, the
holder of any Senior Right may elect, at any time, unilaterally, to subordinate
its Senior Right to this Lease.  Tenant hereby waives its right under any
current or future Law which gives Tenant any right to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
of any foreclosure or sale of the Property or any interests therein.   Upon the
written request of Landlord or the holder of any Senior Right, Tenant shall
execute a commercially reasonable subordination, non-disturbance and attornment
agreement evidencing its agreement to attorn to the holder of the Senior Rights,
and providing that Tenant's possession of the Demised Premises will not be
disturbed so long as Tenant continues to perform its obligations under this
Lease.  In the event Tenant should fail or refuse to execute any instrument
required under this Section within fifteen (15) days after Landlord's request,
Landlord shall be granted a limited power of attorney to execute such instrument
in the name and on behalf of Tenant.  At the written request of Landlord or the
holder of any Senior Right, Tenant shall give notice to said holder of any
material default by Landlord under this Lease and afford to said holder a
reasonable opportunity to cure such default on behalf of Landlord.  Either the
Landlord or the Tenant shall have the right to record a memorandum of this lease
in the applicable office of the recorder or registry of deeds, and each party
shall reasonably cooperate with the other in this regard, including without
limitation, signing and delivering any such memorandum of lease.




21. Liens.  Tenant shall not mortgage or otherwise encumber or allow to be
encumbered its interest herein without obtaining the prior written consent of
Landlord; nor shall Tenant permit any mechanic’s or other lien to be filed
against the Property or any interests therein of Landlord.  In the event Tenant
authorizes, contracts or otherwise undertakes to perform or provide any
construction, alterations, installations or other work or materials to the
Demised Premises for which a mechanic’s lien or other lien can be filed, Tenant
shall deliver to Landlord enforceable, unconditional and final lien releases or
waivers for all such work and materials upon completion of such work.  Should
Tenant cause or permit any mortgage, lien or other encumbrance (singularly or
collectively, "Encumbrance") to be filed, against the Demised Premises or the
Property, Tenant shall dismiss or bond against the same within thirty (30) days
after the filing thereof. If Tenant fails to remove or bond against said
Encumbrance within said thirty (30) days, Tenant shall be in Default; and in
addition to all other rights and remedies afforded Landlord under this Lease,
Landlord shall have the absolute right to remove said Encumbrance by whatever
measures Landlord shall deem convenient including, without limitation, payment
of such Encumbrance, in which event Tenant shall reimburse Landlord, as
Additional Rent, all costs expended by Landlord, including reasonable attorney’s
fees, to remove said Encumbrance.  All of the aforesaid rights of Landlord shall
be in addition to any remedies which either Landlord or Tenant may have
available to them at law or in equity.  Tenant hereby acknowledges and agrees
that Landlord shall not be liable for any labor, services or materials furnished
or to be furnished to Tenant, or to anyone in possession of the Demised Premises
through or under Tenant, and that no mechanics’ or other liens for any such
labor, services or materials shall attach to or affect the interest of Landlord
in the Demised Premises. Notwithstanding the foregoing, Landlord agrees not to
unreasonably withhold its consent to Tenant’s lender’s request for a
commercially reasonable Landlord’s Consent and Waiver or other such document,
providing Landlord notice and access to the Demised Premises by such lender in
the event of a default by Tenant relating to Tenant financing secured by
collateral which includes Tenant’s Equipment and trade fixtures.

 
15

--------------------------------------------------------------------------------

22. Waiver of Landlord’s Liens.  Landlord agrees that it does not have any
“landlord’s lien” or any other rights or interests applicable to or in
connection with the Tenant’s property, equipment or inventory located within the
Demised Premises or otherwise, or any rights superseding any of Tenant’s
existing or future lenders or other purchase-money creditors.  Without
limitation to the foregoing waiver, at Tenant’s request from time to time,
Landlord shall enter into enter a commercially reasonable agreement in that
regard with Tenant’s Lender and shall provide an executed original of such
agreement to Tenant within ten (10) days of receipt of said waiver.




23. Fire and Casualty Damage.




a. If the Demised Premises should be damaged or destroyed by fire, tornado or
other casualty, Tenant shall give prompt written notice thereof to Landlord.




b. If the Demised Premises or any part thereof shall be damaged by fire or other
casualty such that Tenant cannot continue to conduct its business in the Demised
Premises and such damage shall not be repaired and restored so that Tenant can
thereafter conduct its business in the Demised Premises within ninety (90) days
of such damages or destruction, then and in such event, Tenant shall have the
right to cancel this Lease effective as of the aforesaid 90th day by written
notice to the Landlord.  Tenant shall not pay rent for said period during which
Tenant cannot continue to conduct its business in the Demised Premises.




c. If the Demised Premises should be damaged by any peril covered by the
insurance provided by Landlord, but only to such extent that rebuilding or
repairs can in Landlord’s estimation be completed within ninety (90) days after
the date upon which Landlord is notified by Tenant of such damage, this Lease
shall not terminate, and Landlord shall at its sole cost and expense thereupon
proceed with reasonable diligence to rebuild or repair such building to
substantially the condition in which it existed prior to such damage, except
that Landlord shall not be required to rebuild, repair or replace any part of
the partitions, fixtures, additions and other improvements which may have been
placed in, on or about the Demised Premises by Tenant.  If the Demised Premises
are untenantable in whole or in part following such damage, the rent payable
hereunder during the period in which they are untenantable shall be reduced to
such extent as may be fair and reasonable under all of the circumstances.  In
the event that Landlord should fail to complete such repairs and rebuilding
within ninety (90) days after the date upon which Landlord is notified by Tenant
of such damage, Tenant may at its option terminate this Lease by delivering
written notice of termination to Landlord as Tenant’s exclusive remedy,
whereupon all rights and obligations hereunder shall cease and terminate.




d. If the Demised Premises should be damaged by fire or other casualty due to
the negligence or misconduct of Tenant, its employees, agents, servants,
invitees or guests, the cost of repair, restoration or rehabilitation of the
building or Demised Premises or both shall be paid from Landlord’s fire and
extended coverage insurance policies, and any additional amounts necessary to
complete such repair, restoration or rehabilitation shall be at Tenant’s sole
expense, and in such event, rent shall not abate.  If Landlord elects not to
repair the building or the Demised Premises or both have been damaged by
casualty due to the act or neglect of Tenant, its employees, agents, servants,
invitees or guests, Tenant shall pay to Landlord, upon demand, the difference
between the proceeds received by Landlord from its fire and extended coverage
insurance, if any, and the fair market value of the building or the Demised
Premises or both.

 
16

--------------------------------------------------------------------------------

e. Notwithstanding anything herein to the contrary, in the event the holder of
any indebtedness secured by a mortgage or deed of trust covering the Demised
Premises requires that the insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirements
are made by any such holder, whereupon all rights and obligations hereunder
shall cease and terminate, and Landlord shall immediately return to the Tenant
the Security Deposit.




24. Quiet Enjoyment.  Landlord covenants that it now has good title to the
Demised Premises, free and clear of all liens and encumbrances, excepting only
the lien for current taxes not yet due, such mortgage or mortgages as are
permitted by the terms of this Lease, zoning ordinances and other building and
fire ordinances and governmental regulations relating to the use of such
property and easements, restrictions and other conditions of record.  Landlord
represents and warrants that it has full right and authority to enter into this
Lease and that Tenant, upon paying the rental herein set forth and performing
its other covenants and agreement herein set forth, shall peaceably and quietly
have, hold and enjoy the Demised Premises for the term hereof without hindrance
or molestation from Landlord, subject to the terms and provisions of this Lease.




25. Default. This Lease and Tenant's right to possession of the Demised Premises
is made subject to and conditioned upon Tenant performing all of the covenants
and obligations to be performed by Tenant hereunder, at the times and pursuant
to terms and conditions set forth herein.  The following events shall each be an
event of default by Tenant under this Lease (“Default”):  (a) Tenant fails to
pay any Rent or other charge when the same is due;  (b) Tenant fails to perform
any other material obligation to be performed by Tenant within the time or times
set forth herein; (c) any material misrepresentation, fraud or criminal act by
Tenant; (d) Tenant shall become insolvent, make a transfer in fraud of its
creditors, make an assignment for the benefit of its creditors, files or has
filed against it a petition in bankruptcy, has a receiver, trustee or liquidator
appointed over a substantial portion of its property or this Lease, or is
adjudicated insolvent.  In the event any monetary default shall continue for ten
(10) days after receipt of written notice from Landlord, or in the event any
non-monetary default shall continue for thirty (30) days after receipt of
written notice from Landlord, or in the event Tenant becomes in Default for the
same reason three (3) or more times during any two (2) year period within the
Term (regardless of whether or not Tenant subsequently cured such Defaults);
then, in addition to all other remedies afforded Landlord under this Lease, at
law or in equity, Landlord may terminate this Lease, or terminate Tenant's right
of possession to the Demised Premises without terminating this Lease, by
delivery of written notice to Tenant. In either event, Landlord shall have the
right to dispossess Tenant, or any other person in occupancy, together with
their property, and re-enter the Demised Premises.  No such dispossession of
Tenant or re-entry by Landlord, or Landlord’s voluntary acceptance of the keys
to the Demised Premises, shall constitute or be construed as an election by
Landlord to terminate this Lease, unless Landlord delivers written notice to
Tenant specifically terminating this Lease.  Upon such re-entry, Tenant shall be
liable for all expenses incurred by Landlord in recovering the Demised Premises
including, without limitation, clean-up costs, legal fees, removal, storage or
disposal of Tenant's property, and restoration costs.

 
17

--------------------------------------------------------------------------------

a. In the event Landlord elects to terminate this Lease, Tenant shall
immediately vacate the Demised Premises and pay to Landlord all Rent accrued
through the effective date of termination, together with any late fees and
interest thereon.  In addition thereto, the remainder of the Rent payable by
Tenant through the stated expiration date of this Lease shall be accelerated and
become immediately due and payable.  Notwithstanding the foregoing to the
contrary, in the event that the acceleration of rent is ultimately disallowed by
a court of law, Tenant shall pay Landlord the amount of the Incentive Payment
and the amount of the Tenant Improvement Allowance as liquidated damages and not
as a penalty.

 

b. In the event Landlord elects not to terminate this Lease, but only to
terminate Tenant's right of possession to the Demised Premises, Tenant shall
immediately vacate the Demised Premises and pay to Landlord an amount equal to
all Rent accrued through the effective date of repossession, together with any
late fees and interest thereon.  Additionally, Tenant shall pay Landlord the
amount of Incentive Payments and Tenant Improvement Allowance Payments  that
have not been fully returned to Landlord in the form of rental payments by
Tenant with the Incentive Payment and the Tenant Improvement Allowance amounts
being amortized by Landlord over the entire term of the Lease.    Upon
repossession, Landlord shall use reasonable efforts to mitigate its damages and
relet the Demised Premises upon terms and conditions satisfactory to Landlord;
provided, however, Landlord shall have no duty to prioritize the reletting of
the Demised Premises over the leasing of other vacant space within the
Property.  Tenant shall remain liable for all Rent accruing after the date of
repossession (together with all  late fees and interest), payable monthly as
such Rent accrues, in an amount equal to the Rent payable under this Lease, less
the rent (if any) collected by Landlord from any reletting.  Landlord shall have
the right to make repairs, alterations, and additions in or to the Demised
Premises and redecorate and remodel the same to the extent deemed reasonably
necessary by Landlord in connection with any reletting of the Demised Premises;
and Tenant shall pay to Landlord the reasonable cost thereof within fifteen (15)
days after receipt of Landlord’s statement.

 
18

--------------------------------------------------------------------------------

c. No action by Tenant after final judgment for possession of the Demised
Premises shall reinstate this Lease, and Tenant waives any and all rights of
redemption in the event Tenant is judicially dispossessed.  Should Landlord
elect not to exercise any of its rights in the event of a Default, it shall not
be deemed a waiver of such rights as to subsequent Defaults.  No payment by
Tenant or receipt by Landlord of a lesser amount than that stipulated to be paid
shall be deemed to be anything other than a payment on account; nor shall any
endorsement or statement on any check or letter accompanying any payment be
deemed an accord and satisfaction; and Landlord may accept any payment without
prejudice to Landlord’s right to recover the balance, or pursue any other remedy
under this Lease. Landlord reserves the right to apply any monies received from
Tenant, regardless of how designated, to any outstanding Rent, interest, late
fees or other amounts then owed to Landlord under this Lease. All of the
aforesaid rights of Landlord shall be in addition to any remedies which Landlord
may have at law or in equity; Landlord shall have the right to pursue any one or
all of such remedies; and no election of remedy by Landlord shall preclude
Landlord from subsequently pursuing any of Landlord’s other remedies.  Tenant
shall pay all reasonable costs and reasonable attorney's fees incurred by
Landlord from enforcing the covenants of this Lease.

 

26. Right to Cure Tenant’s Default. If Tenant is in Default under any provision
of this Lease other than for the payment of Rent, and Tenant has not cured such
Default within thirty (30) days after receipt of Landlord's written notice,
Landlord shall have the right but not the obligation to cure such Default on
behalf of Tenant, at Tenant's expense.  Landlord may also perform any obligation
of Tenant, without notice to Tenant, should Landlord reasonably deem such
performance to be an emergency, or Landlord reasonably determines that such
Default will result in a violation of law or the cancellation of any insurance
policy maintained by Landlord, or will unreasonably interfere with any other
tenants in the Property.  If Landlord incurs any reasonable expense, including
reasonable attorney's fees, in instituting, prosecuting and/or defending any
action or proceeding by reason of any aforesaid emergency or Default, Tenant
shall reimburse Landlord for the same, as Additional Rent, with interest
calculated thereon at the rate of ten percent (10%) per annum from the date such
payment is first due Landlord.

 

27. Estoppel Certificates.  Within ten (10) business days after Landlord's
written request, Tenant shall execute and return to Landlord or its designee a
statement in a form reasonably requested by Landlord certifying, to the extent
true, that this Lease is unmodified and in full force and effect, that Tenant
has no defenses, offsets or counterclaims against its obligations to pay any
Rent or to perform any other covenants under this Lease, that there are no
uncured Defaults of Landlord or Tenant, the dates to which the Rent and other
charges have been paid, and any other information reasonably requested by
Landlord.  In the event Tenant fails to return such statement within said ten
(10) days, setting forth the above or alternatively setting forth any Lease
modifications, defenses and/or uncured Defaults, Tenant shall be in Default
hereunder or, at Landlord's election, it shall be deemed that Landlord's
statement is correct with respect to the information therein contained.  Any
such statement delivered pursuant to this Section may be relied upon by any
prospective purchaser, mortgagee, or assignee of any mortgagee of the Property.

 
19

--------------------------------------------------------------------------------

28. Notices.  Each provision of this instrument or of any applicable
governmental laws, ordinances, regulations and other requirements with reference
to the sending, mailing or delivery of any notice or the making of any payment
by Landlord to Tenant or with reference to the sending, mailing or delivery of
any notice or the making of any payment by Tenant to Landlord shall be deemed to
be complied with when and if the following steps are taken:




a. All rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord at the address herein below set forth or
at such other address as Landlord may specify from time to time by written
notice delivered in accordance herewith.  Tenant’s obligation to pay rent and
any other amounts to Landlord under the terms of this Lease shall not be deemed
satisfied until such rent and other amounts have been actually received by
Landlord.




b. All payments required to be made by Landlord to Tenant hereunder shall be
payable to Tenant at the address herein below set forth, or at such other
address within the continental United States as Tenant may specify from time to
time by written notice delivered in accordance herewith.




c. Any notice or document required or permitted to be delivered hereunder shall
be deemed to be delivered whether actually received or not when deposited in the
United States Mail, postage prepaid, Certified or Registered Mail, addressed to
the parties hereto at the respective addresses set out below the parties’
signatures, or at such other address as they have heretofore specified by
written notice delivered in accordance herewith.




29. Requirements of Law.  Tenant agrees not to violate the applicable laws,
statutes, ordinances, and regulations of any public authority having
jurisdiction relating to the particular use and occupancy of the Demised
Premises by Tenant.  The Demised Premises shall not be used in any manner so as
to create any nuisance or trespass or so as to vitiate the policies of insurance
on the Demised Premises or to increase the insurance premiums.  Tenant hereby
warrants and represents to Landlord that it will not create any conditions on
the Demised Premises which would constitute a violation of any applicable
federal, state or local environmental law, rule, regulation, or code, nor which
would, under any existing federal, state or local environmental laws, rules,
regulations, or codes, require any remediation or cleanup.

 
20

--------------------------------------------------------------------------------

30. Brokerage. Under separate written agreement, Landlord is obligated to pay a
commission to  Sansone Group / DDR LLC on August 1, 2015.   There are no brokers
or agents involved in this Lease transaction other than Sansone Group/DDR, LLC. 
Landlord and Tenant hereby represent each to the other that they have not
discussed this Lease or the subject matter hereof with, and have not engaged in
any fashion or any connection with this transaction the services of, any other
real estate broker, agent or salesman, so as to create any legal right in any
such broker, agent or salesman to claim a commission or similar fee with respect
to the conveyance of the Property or the other transactions contemplated by this
Agreement and further mutually hold harmless and indemnify the other from any
liability arising due to one party’s breach of the warranties set forth in this
Section 30.




31. Confidentiality. The parties acknowledge that the terms and conditions set
forth in this Lease are confidential in nature, and that the negotiations
preceding the drafting of this instrument constitute proprietary information of
both parties.  Therefore, the parties and their agents (including Tenant's
brokers and attorneys) shall not disclose any of the terms or conditions herein
contained to any person other than authorized agents of the parties, to the
parties’ lenders, or to any governmental entity to which a party may be required
to disclose the Lease terms.  In no event shall the parties disclose any such
terms or conditions to any third party tenant, or any employee thereof, within
the Demised Premises.

 

32. Ownership.  Notwithstanding anything in this Lease to the contrary, the term
"Landlord" as used in this Lease shall be defined as the from time to time
current owner(s) of the Property.  Landlord may transfer any portion of the
Demised Premises and/or any of its rights under this Lease; and, upon such
transfer, the conveying party shall automatically be released from all liability
with respect to any obligations occurring or covenants to be performed by
Landlord or its agents after the effective date of such transfer. None of the
covenants of Landlord under this Lease are personal in nature and, in the event
any “Landlord” should become in Default under this Lease, recovery by Tenant
shall be limited to the interests of the then current “Landlord” in the Property
at the time of the assertion of liability.  Notwithstanding the foregoing to the
contrary, in the event that Landlord transfers ownership prior to the payment of
the Incentive Payment and the Tenant Improvement Allowance payments, Landlord
shall remain obligated to ensure that the Incentive Payment is made and that all
Tenant Improvement Allowance payments are made pursuant to the terms of this
Lease.

 
21

--------------------------------------------------------------------------------

33. Miscellaneous.




a. Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.




b. The terms, provisions and covenants and conditions contained in this Lease
shall apply to, inure to the benefit of, and be binding upon, the parties hereto
and upon their respective heirs, legal representatives, successors and permitted
assigns, except as otherwise herein expressly provided.  Landlord shall have the
right to assign any of its rights and obligations under this Lease.  Each party
signing this Lease represents and warrants that such party has full authority to
do so and agrees to furnish to the other, promptly upon demand, a corporate
resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the due authorization of such party to enter into this
Lease.




c. The captions inserted in this Lease are for convenience only and in no way
define, limit or otherwise describe the scope or intent of this Lease, or any
provisions hereof, or in any way affect the interpretation of this Lease.




d. This Lease contains the entire agreement between the parties.  This Lease may
not be altered, changed or amended except by an instrument in writing signed by
both parties hereto.




e. All obligations of Tenant hereunder not fully performed as of the expiration
or earlier termination of the term of this Lease shall survive the expiration or
earlier termination of the term hereof, including without limitation (i) all
payment obligations with respect to taxes and insurance and  (ii) all
obligations concerning the condition of the Demised Premises.




f. In the event Landlord or Tenant shall be delayed, hindered or prevented from
the performance of any act required hereunder by reason of fire and/or
windstorm, acts of God, strikes, lockouts, labor disputes, delays caused by
action or inaction of governmental agencies, adverse weather conditions,
unavailability of necessary materials and supplies, or changes requested by
Landlord or Tenant which cause unavoidable delay, and other causes beyond
Landlord's or Tenant’s control,  the performance of such act shall be excused
for the period of delay and the period of performance of any such act shall be
extended accordingly.




g. If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws effective during the term of this Lease, then and
in that event, it is the intention of the parties hereto that the remainder of
this Lease shall not be affected thereby, and it is also the intention of the
parties to this Lease that is lieu of each clause or provision of this Lease
that it is illegal, invalid or unenforceable, there be added as a part of this
Lease contract a clause or provision as similar in terms to such illegal,
invalid or unenforceable clause or provision as may be possible and be legal,
valid and enforceable.

 
22

--------------------------------------------------------------------------------

h. All references in this Lease to “the date hereof” or similar references shall
be deemed to refer to the last date, in point of time, on which all parties
hereto have executed this Lease.




i. This Lease or any other amendment hereto may be executed in several
counterparts, and all so executed shall constitute one Lease, binding on both
parties hereto, notwithstanding that both parties are not signatories to the
original or the same counterpart.  Any signature page delivered by facsimile or
email with regard to this Lease or any amendment thereto will be binding to the
same extent as an originally executed signature page.




j. In the event of any dispute, litigation or other proceeding between the
parties hereto to enforce any of the provisions of this Lease or any right of
either party hereunder, the unsuccessful party to such dispute, litigation or
other proceeding shall pay to the Prevailing Party all costs and expenses,
including reasonable attorneys’ fees, incurred by the Prevailing Party in
enforcing its rights under this Lease.  “Prevailing Party” means (i) in the case
of the Party initiating the enforcement of rights or remedies, that it recovered
substantially all of its claims, and (ii) in the case of the Party defending
against such enforcement , that it successfully defended substantially all of
the claims made against it, and (iii) if no Party is a “Prevailing Party” within
the meaning of  the foregoing, then no Party will be entitled to recover its
costs and expenses (including attorneys’ fees and disbursements) from any other
Party.

 
[BALANCE OF PAGE LEFT INTENTIONALLY BLANK; PROCEED TO SIGNATURE PAGE]
 
EXECUTED BY Landlord, this 25 day of March, 2015.



 
321 Wilson Drive, L.L.C. or its Assigns
       
By:
/s/ Michael T Stuckenschneider

 
Printed Name:
Michael T Stuckenschneider

 
Title:
Manager




 
Notice Information
 
PO Box 104613
 
Jefferson City MO 65110
    

 
23

--------------------------------------------------------------------------------

EXECUTED BY Tenant, this 23rd day of  March, 2015.



 
Continental Commercial Products, LLC

 

 
By:
/s/ Brian Nichols

 
Printed Name:
Brian Nichols

 
Title:
VC

 

 
Notice Information
 
Brian Nichols & Dave Feldman
 
c/o SANDBERG PHOENIX & VONGONTARD P.C.
 
ATTN: DOUGLAS WHITLOCK, ESQ
 
600 WASHINGTON AVENUE ST. LOUIS MO 63101

 

 
Acknowledged and Agreed
       
Sansone Group/DDR, LLC
       
By:
 

 
Printed Name:
 

 
Title:
 

 
24

--------------------------------------------------------------------------------

“EXHIBIT A”

Legal Description and Parking Spaces
 
25

--------------------------------------------------------------------------------

PARCEL A
 
    PART OF THE FRACTIONAL SECTION 2, TOWNSHIP 44 NORTH, RANGE 12 WEST, IN THE
CITY OF JEFFERSON, COLE COUNTY, MISSOURI, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
 
     FROM THE SOUTHWEST CORNER OF SAID FRACTIONAL SECTION 2; THENCE NORTH 86
DEGREES 28 MINUTES EAST, ALONG THE SECTION LINE, 2626.41 FEET, TO THE
SOUTHWESTERLY CORNER OF A TRACT LEASED TO VON HOFFMANN PRESS, INC., OF RECORD IN
BOOK 202, PAGE 645, COLE COUNTY RECORDER'S OFFICE; THENCE NORTH 04 DEGREES 20
MINUTES WEST, ALONG THE WEST LINE OF SAID TRACT, 1352.85 FEET, TO THE
NORTHWESTERLY CORNER OF SAID TRACT; THENCE SOUTH 57 DEGREES 52 MINUTES EAST
ALONG THE NORTHERLY LINE THEREOF, 712.75 FEET, TO THE BEGINNING POINT OF THIS
DESCRIPTION; THENCE CONTINUING ALONG SAID NORTHERLY LINE, SOUTH 69 DEGREES 14
MINUTES 50 SECONDS EAST, 300.0 FEET; THENCE NORTH 05 DEGREES 40 MINUTES 31
SECONDS WEST, 456.70 FEET, TO THE SOUTHERLY RIGHT-OF-WAY OF INDUSTRIAL DRIVE;
THENCE ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE, ON A CURVE TO THE RIGHT HAVING A
RADIUS OF 2100.4 FEET, A DISTANCE OF 300.0 FEET, TO THE NORTHEASTERLY CORNER OF
A TRACT CONVEYED TO VON HOFFMANN CORPORATION, BY DEED OF RECORD IN BOOK 202,
PAGE 621, COLE COUNTY RECORDER'S OFFICE; THENCE LEAVING SAID RIGHT-OF-WAY LINE,
SOUTH 02 DEGREES 51 MINUTES 08 SECONDS EAST, ALONG THE EAST LINE OF SAID TRACT,
497.69 FEET, TO THE BEGINNING POINT OF THIS DESCRIPTION.


PARCEL B
 
     PART OF THE FRACTIONAL SECTION 2, TOWNSHIP 44 NORTH, RANGE 12 WEST, COLE
COUNTY, MISSOURI, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
     FROM THE SOUTHWEST CORNER OF SAID SECTION 2; THENCE NORTH 86 DEGREES 28
MINUTES EAST ALONG THE SECTION LINE, 2626.41 FEET TO THE SOUTHWESTERLY CORNER OF
A TRACT OF LAND CONVEYED TO J. M. WILSON AND OPAL B. WILSON, HIS WIFE, BY DEED
OF RECORD IN BOOK 108, PAGE 535, COLE COUNTY RECORDER'S OFFICE, AND THE POINT OF
BEGINNING FOR THIS DESCRIPTION; THENCE NORTH 4 DEGREES 20 MINUTES WEST ALONG THE
WESTERLY LINE OF SAID WILSON TRACT, 1352.85 FEET; THENCE SOUTH 57 DEGREES 52
MINUTES EAST, 712.75 FEET; THENCE SOUTH 68 DEGREES 53 MINUTES EAST, 992.31 FEET
TO A POINT ON THE WEST LINE OF A TRACT OF LAND DECREED BY THE CIRCUIT COURT TO
BE IN THE NAME OF LOUIS BRUNNER BY INSTRUMENT OF RECORD IN BOOK 113, PAGE 293,
COLE COUNTY RECORDER'S OFFICE; THENCE SOUTH 2 DEGREES 58 MINUTES EAST ALONG THE
WEST LINE OF SAID BRUNNER TRACT, 491.60 FEET TO THE NORTH LINE OF U.S. ROUTE 50;
THENCE WESTERLY ON A CURVE TO THE LEFT, HAVING A RADIUS OF 3,014.93 FEET, A
DISTANCE OF 582.42 FEET TO THE SECTION LINE; THENCE SOUTH 86 DEGREES 28 MINUTES
WEST ALONG THE SECTION LINE, 876.69 FEET TO THE POINT OF BEGINNING.
 
26

--------------------------------------------------------------------------------

PARCEL C
 
     PART OF THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER OF SECTION 11,
TOWNSHIP 44 NORTH, RANGE 12 WEST, IN THE CITY OF JEFFERSON, COUNTY OF COLE,
MISSOURI, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
     BEGINNING AT THE NORTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION
11; THENCE SOUTH 5 DEGREES 28 MINUTES 09 SECONDS EAST ALONG THE QUARTER SECTION
LINE, 242.50 FEET TO THE NORTHERLY LINE OF U.S. ROUTE 50; THENCE EASTERLY ALONG
SAID NORTHERLY LINE ON A CURVE TO THE RIGHT, HAVING A RADIUS OF 3014.95 FEET, A
DISTANCE OF 1014.19 FEET TO THE SECTION LINE; THENCE SOUTH 85 DEGREES 51 MINUTES
50 SECONDS WEST ALONG THE SECTION LINE, 985.53 FEET TO THE POINT OF BEGINNING.


PARCEL D
  
 PART OF THE FRACTIONAL SECTION 2, TOWNSHIP 44 NORTH, RANGE 12 WEST, COLE
COUNTY, MISSOURI, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
     FROM THE SOUTHWEST CORNER OF SAID SECTION 2; THENCE NORTH 86 DEGREES 28
MINUTES EAST ALONG THE SECTION LINE, 2626.41 FEET TO THE SOUTHWESTERLY CORNER OF
A TRACT OF LAND CONVEYED TO J. M. WILSON AND OPAL B. WILSON, HIS WIFE, BY DEED
OF RECORD IN BOOK 108, PAGE 535, COLE COUNTY RECORDER'S OFFICE; THENCE NORTH 4
DEGREES 20 MINUTES WEST ALONG THE WEST LINE OF SAID WILSON TRACT, 1352.85 FEET
TO THE POINT OF BEGINNING FOR THIS DESCRIPTION; THENCE CONTINUING NORTH 4
DEGREES 20 MINUTES WEST ALONG SAID WEST LINE, 500.0 FEET TO THE SOUTHERLY LINE
OF INDUSTRIAL DRIVE; THENCE SOUTHEASTERLY ALONG SAID SOUTHERLY LINE, 729.13
FEET; THENCE SOUTH 2 DEGREES 58 MINUTES EAST, 500.0 FEET; THENCE NORTH 57
DEGREES 52 MINUTES WEST, 712.75 FEET TO THE POINT OF BEGINNING.
 
27

--------------------------------------------------------------------------------

     EXCEPT THAT PART CONVEYED TO THE CITY OF JEFFERSON, MISSOURI, BY QUIT CLAIM
DEED OF RECORD IN BOOK 212, PAGE 330, COLE COUNTY RECORDER'S OFFICE.


PARCEL E
 
     PART OF TRACT 3 OF NORMAN PLAZA SUBDIVISION, IN THE CITY OF JEFFERSON,
MISSOURI, PER PLAT OF RECORD IN PLAT BOOK 11, PAGE 232, COLE COUNTY RECORDER'S
OFFICE, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
     BEGINNING AT THE SOUTHWESTERLY CORNER OF TRACT NO. 2 OF SAID NORMAN PLAZA
SUBDIVISION; THENCE NORTH 86 DEGREES 13 MINUTES 03 SECONDS EAST, ALONG THE
SOUTHERLY LINE OF SAID TRACT NO. 2, 235.43 FEET, TO THE WESTERLY LINE OF NORMAN
DRIVE; THENCE SOUTH 04 DEGREES 32 MINUTES 37 SECONDS EAST, ALONG THE WESTERLY
LINE OF NORMAN DRIVE, 114.22 FEET; THENCE SOUTHERLY ALONG THE WESTERLY LINE OF
NORMAN DRIVE, ON A CURVE TO THE LEFT HAVING A RADIUS OF 50.00 FEET, A DISTANCE
OF 60.78 FEET; THENCE SOUTH 37 DEGREES 32 MINUTES 23 SECONDS WEST, 332.78 FEET,
TO THE SOUTHWESTERLY CORNER OF SAID TRACT NO. 3; THENCE NORTH 03 DEGREES 46
MINUTES 57 SECONDS WEST, ALONG THE WESTERLY LINE OF SAID TRACT NO. 3, 418.58
FEET, TO THE BEGINNING POINT OF THIS DESCRIPTION.


  PARCEL F


 PART OF THE SECTION 2, TOWNSHIP 44 NORTH, RANGE 12 WEST, IN THE CITY OF
JEFFERSON, MISSOURI, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
FROM THE SOUTHWEST CORNER OF SAID FRACTIONAL SECTION 2; THENCE NORTH 86 DEGREES
28 MINUTES EAST, ALONG THE SOUTH LINE OF SAID SECTION 2, 2626.41 FEET; THENCE
NORTH 4 DEGREES 20 MINUTES WEST, ON A LINE BEING THE SOUTHERLY EXTENSION OF THE
EAST LINE OF A TRACT CONVEYED TO JAYCEE COLE COUNTY FAIR ASSOCIATION, BY DEED OF
RECORD IN BOOK 142, PAGE 19, COLE COUUNTY RECORDER’S OFFICE, AND THE EAST LINE
OF SAID TRACT, AND THE NORTHERLY EXTENSION THEREOF, 1852.85 FEET, TO THE
SOUTHERLY LINE OF INDUSTRIAL DRIVE; THENCE SOUTHEASTERLY ALONG THE SOUTHERLY
LINE OF INDUSTRIAL DRIVE, 729.13 FEET, TO THE BEGINNING POINT OF THIS
DESCRIPTION; THENCE SOUTH 2 DEGREES 58 MINUTES EAST, 500 FEET; THENCE SOUTH 68
DEGREES 53 MINUTES EAST, 992.31 FEET; THENCE NORTH 2 DEGREES 58 MINUTES WEST TO
THE SOUTHERLY LINE OF INDUSTRIAL DRIVE; THENCE NORTHWESTERLY ALONG THE SAID
SOUTHERLY LINE TO THE BEGINNING POINT OF THIS DESCRIPTION.
 
28

--------------------------------------------------------------------------------

   EXCEPT THE WESTERLY PART THEREOF CONVEYED TO VON HOFFMAN CORPORATION, BY DEED
OF RECORD IN BOOK 257, PAGE 924, COLE COUNTY RECORDER’S OFFICE.


     EXCEPT:


Parcel 1


Part of Fractional Section 2, Township 44 North, Range 12 West, in the City of
Jefferson, Cole County, Missouri, more particularly described as follows:


From the southwest corner of said Fractional Section 2; thence N86°01’46”E,
along the south line of said Fractional Section 2, 1363.18 feet to the southwest
corner of the Southeast Quarter of the Southwest Quarter of said Fractional
Section 2; thence N86°06’19”E, along the south line of said Fractional Section
2, 1266.57 feet to the easterly line of a tract described by deed of record in
Book 304, page 515, Cole County Recorder’s Office, said point being the point of
beginning of a certain Boundary Line Adjustment Agreement of record in Book 314,
page 674, Cole County Recorder’s Office; thence N5°03'57"W, along said Adjusted
Boundary Line, being the east line of said tract described in Book 304, page
515, 774.54 feet to a point on the south line of a tract described by deed of
record in Book 204, page 554, Cole County Recorder’s Office; thence N86°28’02”E,
along the south line of said tract described in Book 204, page 554, 9.83 feet to
an iron pin marking the southeast corner thereof; thence N4°23'29"W, along the
east line of said tract described in Book 204, page 554, 613.16 feet to the
POINT OF BEGINNING for this description; thence continuing N4°23’29”W, along the
east line of said tract described in Book 204, page 554, 237.06 feet to an iron
pin marking the northeast corner thereof and being a point on the south line of
a tract described by deed of record in Book 308, page 94, Cole County Recorder’s
Office, said point being the point of beginning of a certain Boundary Line
Adjustment Agreement of record in Book 314, page 798, Cole County Recorder’s
Office; thence N85°32'57"E, along said Adjusted Boundary Line, being the south
line of said tract described in Book 308, page 94, 8.97 feet to the southeast
corner thereof; thence N4°02'59"W, along said Adjusted Boundary Line, being the
east line of said tract described in Book 308, page 94, 199.64 feet to a point
on the southerly line of the Industrial Drive right-of-way, being the north
boundary of Tract D of the deed of record in Book 646, page 631, Cole County
Recorder’s Office; thence S62°17'15"E, along the south line of said Industrial
Drive right-of-way, 33.37 feet; thence southeasterly, along the south line of
said Industrial Drive right-of-way, on a curve to the right, having a radius of
2774.79 feet, an arc distance of 171.31 feet (the chord of said curve being 
S60°31'08"E, 171.28 feet) to the westerly line of the Wilson Drive right-of-way
as described by deed of record in Book 212, page 330, Cole County Recorder’s
Office; thence S30°01'00"W, along said Wilson Drive right-of-way line, 145.42
feet; thence southwesterly, along said Wilson Drive right-of-way line, on a
curve to the left, having a radius of 756.78 feet, an arc distance of 226.95
feet (the chord of said curve being S21°25'32"W, 226.10 feet) to the POINT OF
BEGINNING.
 
Containing 0.79 of an acre.
 
29

--------------------------------------------------------------------------------

   ALSO EXCEPT:


Parcel 2


Part of Fractional Section 2, Township 44 North, Range 12 West, in the City of
Jefferson, Cole County, Missouri, more particularly described as follows:


From the southwest corner of said Fractional Section 2; thence N86°01’46”E,
along the south line of said Fractional Section 2, 1363.18 feet to the southwest
corner of the Southeast Quarter of the Southwest Quarter of said Fractional
Section 2; thence N86°06’19”E, along the south line of said Fractional Section
2, 1266.57 feet to the easterly line of a tract described by deed of record in
Book 304, page 515, Cole County Recorder’s Office, said point being the point of
beginning of a certain Boundary Line Adjustment Agreement of record in Book 314,
page 674, Cole County Recorder’s Office; thence N5°03'57"W, along said Adjusted
Boundary Line, being the east line of said tract described in Book 304, page
515, 774.54 feet to a point on the south line of a tract described by deed of
record in Book 204, page 554, Cole County Recorder’s Office; thence N86°28’02”E,
along the south line of said tract described in Book 204, page 554, 9.83 feet to
an iron pin marking the southeast corner thereof; thence N4°23'29"W, along the
east line of said tract described in Book 204, page 554, 553.21 feet to a corner
on the southerly line of the Wilson Drive right-of-way as described by deed of
record in Book 212, page 330, Cole County Recorder’s Office; thence 
S56°32'48"E, along the southerly line of said Wilson Drive right-of-way, 71.91
feet to a corner on the easterly line thereof; thence northerly, along the
easterly line of said Wilson Drive right-of-way, on a curve to the right, having
a radius of 676.78 feet, an arc distance of 72.36 feet (the chord of said curve
being N8°53’19”E, 72.33 feet) to the POINT OF BEGINNING for this description;
thence continuing northerly, along the easterly line of said Wilson Drive
right-of-way, on said curve to the right, having a radius of 676.78 feet, an arc
distance of 213.38 feet (the chord of said curve being N20°59'03"E, 212.50
feet); thence N30°01'00"E, 142.54 feet to a point on the southerly line of the
Industrial Drive right-of-way, being the northerly boundary of the property
described in Tract D of the deed of record in Book 646, page 631, Cole County
Recorder’s Office; thence along the southerly line of said Industrial Drive
right-of-way, being the northerly boundary of the property described in said
Tract D and Tracts A and F of the deed of record in Book 646, page 631, Cole
County Recorder’s Office, the following courses: southeasterly, on a curve to
the right, having a radius of 2774.79 feet, an arc distance of 155.44 feet (the
chord of said curve being S55°29'33"E, 155.42 feet); thence S53°53'15"E, 183.80
feet; thence southeasterly, on a curve to the left, having a radius of 2100.41
feet, an arc distance of 456.00 feet (the chord of said curve being S60°06'25"E,
455.11 feet); thence leaving the southerly line of the aforesaid Industrial
Drive right-of-way, being the northerly boundary of the property described in
said Tract D and Tracts A and F of the deed of record in Book 646, page 631,
S21°17'01"W, 86.00 feet; thence S79°35'51"E,  122.00 feet; thence S1°11'12"W,
265.00 feet; thence N72°09'48"W, 328.00 feet; thence N58°01'43"W, 695.00 feet to
the POINT OF BEGINNING.
 
Containing 7.18 acres.


SAID PARCEL ABUTTING WILSON DRIVE.
 


30

--------------------------------------------------------------------------------